Case 1:20-cv-00243-N/A Document 1-2 Filed 09/17/20 Page 1of1

FORM 13
UNITED STATES COURT OF INTERNATIONAL TRADE
One Federal Plaza
New York, New York 10278
DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

This notification is submitted by

 

(Name of attorney of record)
on behalf of _ Herman Miller Inc in the
matter of V.
Court No.

 

1. If this statement is submitted on behalf of a corporate party, that entity shall identify below all of
its publicly-owned companies, any publicly-held company that has a 10% or greater ownership
interest in the entity, and any publicly-owned affiliate of the entity, and describe the relationship
between the party and each identified company.

Design Within Reach, Inc., a wholly owned subsidiary; Geiger International, Inc., a wholly owned subsidiary; Maharam Fabric Corporation,
a wholly owned subsidiary; and Nemschoff, Inc., a wholly owned subsidiary.

 

 

2. Indicate whether the party on whose behalf this Form is being filed is or is not [ ] the real party
in interest. If not, identify below the real party in interest.

 

 

 

3. If this statement is submitted on behalf ofa trade association, identify below each publicly-owned
member of the trade association. (Attach additional pages if necessary.)

 

 

 

‘ (Date)

SEE REVERSE SIDE

ip _  _altzfrore

(Added Nov. 4, 1981, eff. Jan. 1, 1982; as amended Dec. 18, 2001, eff. Apr.1, 2002; Sept. 28, 2004, eff.
January 1, 2005.)

378
